 



Exhibit 10.3.44
SUMMARY OF SALARY ARRANGEMENTS FOR EXECUTIVE OFFICERS
Salary arrangements for the following executive officers of the Company, as part
of arrangements related to their respective employment contracts with the
Company, are described in the following Exhibits to this Annual Report on Form
10-K for the year ended June 30, 2006, all of which are incorporated herein by
reference:

     
Gregory T. Novak
  Exhibit 10.3.42
Ronald E. Salluzzo
  Exhibit 10.3.41
Leonard R. Bayer
  Exhibit 10.3.39
David B. Vaden
  Exhibit 10.3.36
George Terhanian
  Exhibit 10.3.45

On September 12, 2006, the Company’s Compensation Committee approved base
salaries in the following amounts for the following executive officers,
effective October 2, 2006:

           
Dee T. Allsop
  $275,000  
Dennis K. Bhame
  $205,000  
Arthur E. Coles
  $270,000  
Eric Narowski
  $155,000  

Mr. Allsop’s salary was increased. His prior salary arrangement was covered by a
Letter Agreement dated September 9, 2004, filed as Exhibit 10.3.18 to this
Annual Report on Form 10-K for the year ended June 30, 2006, incorporated herein
by reference, and modified by an arrangement filed as Exhibit 10.3.33 to this
Annual Report on Form 10-K for the year ended June 30, 2006 and incorporated
herein by reference.
Mr. Bhame received a salary increase and Mr. Coles’s salary remains unchanged.
Their previous salary arrangements were described in Exhibit 10.3.33 to this
Annual Report on Form 10-K for the year ended June 30, 2006 and incorporated
herein by reference. Their respective salaries are paid under unwritten
arrangements subject to modification from time to time at the sole discretion of
the Compensation Committee.
Mr. Narowski’s salary is paid under an unwritten arrangement subject to
modification from time to time at the sole discretion of the Compensation
Committee.
Cash bonus payouts for fiscal 2006 under the Company’s Corporate Bonus Plan and
Business Unit Bonus Plan for the Company’s executive officers who are not “named
executive officers” included:

           
Dee Allsop
  $57,711  
Dennis Bhame
  $42,045  
Eric Narowski
  $16,818  
George Terhanian
  $34,462  

Cash bonus arrangements for fiscal 2007 for the Company’s executive officers
except Mr. Narowski are described in Exhibit 10.3.40 on this Annual Report on
Form 10-K, incorporated herein by reference. On September 12, 2006, the
Company’s Compensation Committee approved a target bonus for Mr. Narowski of
$20,000.

